Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 28-31, 34, and 35 in the reply filed on 05-25-2021 is acknowledged.
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-25-2021.
This application is in condition for allowance except for the presence of claim 36 directed to an invention non-elected without traverse.  Accordingly, claim 36 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ke Yang on 09-13-2021.
The application has been amended as follows: 
In the claims:
Claim 28, line 17: --containing the metal-- has been inserted after “combining a silicide phase precursor”.
Claim 29, line 3: --precursor-- has been inserted between “phase” and “powder”
Claim 31, line 1: --phase-- has been inserted after “silicide”

Claim 34, line 6: -- precursor-- has been inserted after “the silicide phase”.
Claim 34, line 8: -- precursor-- has been inserted after “phase”.
Claim 36 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 2,854,736 (Taylor), US 4,334,928 (Hara), US 5,288,297 (Ringwood), and PL 402209 A1 (Figiel).
Taylor teaches forming boron nitride-silicide bodies by hot pressing ground mixtures of boron nitride and metal silicide, during which the boron nitride forms a reaction product with the metal silicide.  The resulting bodies contain boron nitride, metal boride, and metal silicate.  However, there is no indication if the boron nitride is cubic, and there is no teaching of mean size of the boron nitride grains.  While the broad ranges of boron nitride and metal silicide suggested for the batch materials (column 2, lines 48-63) may permit the formation of a composite that is at least 65 volume per cent boron nitride grains and 2 to 6 weight per cent of silicide phase, there is no suggestion of how to select or optimize the claimed ranges in the composite material.  Also, each of the examples (Table 1) includes additional constituents such as free Si and Zr, which are excluded by the “consisting of” language in line 2 of claim 28.
Hara teaches forming cBN composite bodies by pressure sintering powder mixtures of cBN and a binder precursor compound.  The content of cBN is 10-80 volume % in the compact, which overlaps the claimed range.  The average particle size of cBN raw material is 0.1 to 100 µm, but it is not specified what the cBN grain size is in the composite after pressure sintering.  The binder materials may include nitrides, borides, and silicides (column 2, lines 19-24).  Hara suggests included 0.1 to 20 volume% of Al or Si in the compact (column 7, lines 4-5), but it is not clear what weight per cent of silicide phase is contained in the composite after pressure 0.92, TiSi2, and nickel carbonyl.  The resulting material includes Ti2Ni, which would be excluded by the “consisting of” language in line 2 of claim 28.  There are no examples of including a M-Si compound as a silicide phase precursor along with such an additional binder compound without other additional constituents, and thus it is not clear if the composite material resulting from such a combination would consist only of the phases recited in claim 28, lines 3-15.  Hara also does not detail the microstructure of the binder matrix, including which compounds form microstructures bonded to cBN grains and which compounds form intermediate regions between the cBN grains.
Ringwood teaches forming a cBN composite body by hot pressing a mixture of cBN and bonding matrix particles.  The content of cBN is 40 to 90 volume %, and the content of bonding matrix is 60 to 10 volume %.  While the batch mixture includes a metal silicide starting compound, this compound is fully reacted in the hot pressing to form silicon nitride, and the presence of unreacted silicide in the composite product is specifically discouraged (column 6, lines 30-49). The bonding matrix is a mixture of silicon nitride and metal diboride, which does not meet the limitations of claim 28.  
Figiel teaches forming a cBN composite body by pressure sintering a mixture of cBN, an intermetallic bonding phase, and a carbide-nitride phase.  The content of cBN is 50-95 volume %, which overlaps the claimed range.  The binder phase may include nitrides, borides, and silicides, but the requirement of the carbide creates phases in the composite product that are excluded by the “consisting of” language in line 2 of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741